DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on April 29, 2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US Pat. Pub. No. 2020/0221508).

Regarding claim 7, Huang et al discloses a terminal comprising: a processor that adjusts an uplink transmission timing based on granularity relative to a largest subcarrier spacing among subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command (see at least paragraph 438 discloses that terminal device determines transmission timing adjustment based on TAC and scale factor; paragraph 463 discloses scale factor corresponds to a maximum subcarrier spacing in a timing advance group (TAG) also see paragraph 416); and a transmitter that performs uplink transmission according to the uplink transmission timing (see at least paragraph 439 discloses that terminal device sends uplink signal based on the transmission timing adjustment).  
Regarding claim 8, Huang et al discloses the plurality of uplink bandwidth parts are in two uplink carriers of a serving cell (see at least paragraph 416).  
Regarding claim 9, Huang et al discloses the processor adjusts the uplink transmission timing using a value obtained by multiplying the timing advance command by the granularity relative to the largest subcarrier spacing (see at least paragraph 423-424).  
Regarding claim 10, Huang et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 435).  
Regarding claim 11, Huang et al discloses a transmission method performed by a terminal, comprising: adjusting an uplink transmission timing based on granularity relative to a largest subcarrier spacing among subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command (see at least paragraph 438 discloses that terminal device determines transmission timing adjustment based on TAC and scale factor; paragraph 463 discloses scale factor corresponds to a maximum subcarrier spacing in a timing advance group (TAG) also see paragraph 416); and performing uplink transmission according to the uplink transmission timing (see at least paragraph 439 discloses that terminal device sends uplink signal based on the transmission timing adjustment).  
Regarding claim 12, Huang et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 435).  
Regarding claim 13, Huang et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 435).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Yan et al (US Pat. Pub. No. 2019/0090262) directed toward adjusting uplink information transmission time.
Turtinen et al (US Pat. Pub. No. 2021/0168749) directed toward timing adjustment is to synchronize receiver timings of uplink transmission of different user equipment. 
Xiong et al (US Pat. Pub. No. 11,064,401) directed toward terminal calculates and adjusts the TA by using the TA adjustment amount configuration information.
Gao et al (US Pat. Pub. No. 2021/0112599) directed method for timing advance adjustment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642